DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlin (US Publication 2010/0180744) in view of Campbell (US Patent 5,749,691).	Regarding Claim 1, Nordlin discloses a punch tool assembly (figs. 5 and 20) connectable to a movable piston (Nordlin states, “the draw stud can be attached to an associated ram (not shown)” (paragraph 0005, lines 5-6), wherein “[t]he ram that is used is usually mechanically or hydraulically powered” (paragraph 0004, lines 1-2; examiner notes the ram of a hydraulic system is typically formed as a piston) for punch cutting a workpiece (paragraph 0002, lines 1-2), the punch tool assembly comprising:
	a draw stud (i.e., “a standard draw stud” 128);
	a connector assembly (“threaded portion” of draw stud identified in annotated fig. 20 and corresponding structures for attaching draw stud “to an associated ram,” as per paragraph 0005, lines 4-6) for removably connecting the draw stud to the piston (the threaded portion on draw stud 128 enables at least a removable threaded attachment to an associated ram, as described in paragraph 0005, lines 4-6);
	a die (124) receiving the draw stud therethrough (fig. 20), the die being disposed on a side of the workpiece (annotated fig. 20);
	a quick-release nut (120) engaging the draw stud, the nut being disposed on an other side of the workpiece (annotated fig. 20), the nut comprising threaded nut segments (134) that threadingly engage the draw stud; and
	a cutter (126) disposed on the draw stud (128), the cutter being disposed between the other side of the workpiece and the nut (annotated fig. 20).
    PNG
    media_image1.png
    454
    664
    media_image1.png
    Greyscale
	Nordlin fails to disclose at least one spring biasing the nut segments towards each other, and a button means for pushing and moving the nut segments away from each other.	However, Campbell teaches it is known in the art of quick-release nuts utilized to maintain tension on a bolt to form a quick-release nut (4) with a plurality of threaded nut segments (22; col. 3, lines 27-28) that threadingly engages the bolt (see fig. 5), wherein at least one spring (20) biases the nut segments towards each other (col. 4, lines 8-12) and a button means (two buttons 26) for pushing and moving the nut segments (22) away from each other (col. 4, lines 13-15). Examiner notes that when the user applies sufficient pressure against the two buttons (26) of the “a button means,” the inwardly tapering surface (30) formed on each button (26) contacts an upper converged portion of the primary ring member (16) which is driven downward away from top wall (8) of annular portion (6), allowing the nut segments (22) to be pushed and moved radially outward by the biasing force of coil springs (24) into the tapered free space between the top wall (8) and primary ring member (6). In other words, the buttons are provided for actuating the movement of the mechanisms that push the nut segments away from each other.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin substantially disclosed above with the teaching of Campbell by providing the alternative quick-release nut of Campbell that includes at least one spring biasing the nut segments toward each other as the quick-release bolt of Campbell “can be applied onto a bolt quickly and with minimal operator intervention” (col. 1, lines 66-67) due to the easy to use design that incorporates a button means (i.e., a plurality of buttons 26; see fig. 1b) that work in conjunction with said at least one spring.  Additionally, the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	Regarding Claim 5, the modified punch tool assembly of Nordlin substantially disclosed above includes the connector (“threaded portion,” Nordlin annotated fig. 20) is a cylindrical body. Examiner notes the threaded portion is generally cylindrical in shape.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nordlin (US Publication 2010/0180744) in view of Snook (US Patent 3,147,662). 	Should the Applicant disagree Claims 1 and 5 are unpatentable over Nordlin in view of Campbell, the Examiner presents the following rejection. The Examiner notes, however, the following rejection is not to be considered as evidence against the validity of the previous rejection set forth above. Rather, the rejection is an attempt to move prosecution forward by utilizing additional teaching references to show what is known in the art.	Regarding Claim 1, Nordlin discloses all of the subject matter of Claim 1, as set forth above, but fails to disclose at least one spring biasing the nut segments towards each other, and a button means for pushing and moving the nut segments away from each other.	However, Snook teaches it is known in the art of quick-release nuts utilized to maintain tension on a bolt (i.e., “threaded shaft,” col. 3, lines 65-72) to form a quick-release nut (element “1” see figs. 1-4) with a plurality of threaded nut segments (28, 29; i.e., adjacent wall portion 44 to opening in slider 26 with threaded semi-circular jaw portion 28 and adjacent wall portion 47 to opening in slider 27 with threaded semi-circular jaw portion 29) that threadingly engages the bolt (col. 3, lines 52-72), wherein at least one spring (31, 32) biases the nut segments (28, 29) towards each other (col. 3, lines 59-65 and col. 4, lines 25-29) and a button means (end portions 39, 40) for pushing and moving the nut segments (28, 29) away from each other (col. 4, lines 47-50). The Examiner notes that inward pressure against end portions 39, 40 pushes the nut segments out of engagement with the threaded shaft.	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin substantially disclosed above with the teaching of Snook by providing the alternative quick-release nut of Snook that includes at least one spring biasing the nut segments toward each other and button means to push and move the nut segments away from one another in order to provide a quick-release nut structure that is easier to remove, i.e., some users may find it easier to apply an inward pinching force to the button means to disengage the nut segments rather than trying to grasp the lip element (158) of Nordlin to disengage the quick-release nut, particularly if the user is wearing work gloves. Additionally, the substitution of one known element for another would have yielded predictable results and all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective function and the combination would have yielded predictable results.	Regarding Claim 5, the modified punch tool assembly of Nordlin substantially disclosed above includes the connector (“threaded portion,” Nordlin annotated fig. 20) is a cylindrical body. Examiner notes the threaded portion is generally cylindrical in shape.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over either Nordlin (US Publication 2010/0180744) and Campbell (US Patent 5,749,691) or Nordlin (US Publication 2010/0180744) and Snook (US Patent 3,147,662) in further view of Kraemer (US Publication 2005/0274033). 	Regarding Claim 3, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the die has indicia thereon.	However, Kraemer teaches it is known in the art of punch tool assemblies to provide indicia (15) on the die (14).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin substantially disclosed above with the teaching of Kraemer such that the die is provided with indicia in order to help the user to properly align the die with respect to the workpiece and other parts of the punch tool assembly (Kraemer, paragraph 0016, lines 6-15).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either Nordlin (US Publication 2010/0180744) and Campbell (US Patent 5,749,691) or Nordlin (US Publication 2010/0180744) and Snook (US Patent 3,147,662) in further view of Davis (US Patent 3,074,165).
	Regarding Claim 4, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the die further comprises a magnet magnetically engaging the workpiece.
	However, Davis teaches it is known in the art of punch tool assemblies to provide magnets (59) in the die (54) that contact the workpiece (fig. 1), wherein the location of the magnets relative to the workpiece allows the magnets to magnetically engage the workpiece. Examiner notes that depending upon the type of material of the workpiece, the workpiece itself may interact with the magnetic forces of the magnets on the die. Otherwise, the magnets provided on the die of Davis magnetically engage with magnets formed on the cooperating and opposing portion of the punch tool assembly located on the opposite side of the workpiece, wherein the workpiece sandwiched therebetween by magnetic forces is “magnetically engaged” with the magnet on the die (fig. 2) both by being mechanically held between the two structures by magnetic forces and by the magnetic field of said magnets passing through the workpiece. 	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin substantially disclosed above with the teaching of Davis by providing magnets in the die that contact the workpiece in order to help the user align the die with the cutter and the rest of the punch tool assembly (Davis, fig. 2).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over either Nordlin (US Publication 2010/0180744) and Campbell (US Patent 5,749,691) or Nordlin (US Publication 2010/0180744) and Snook (US Patent 3,147,662) in further view of Kehoe et al (US Publication 2013/0047813), herein referred to as Kehoe.	Regarding Claim 6, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the connector includes a ball-shaped portion extending from an end of the cylindrical body.	However, Kehoe teaches it is known in the art of draw studs to provide a connector for removably connecting a draw stud (14) to a piston that operates the punch tool assembly (paragraph 0004) formed by two parts including a cylindrical portion (i.e. “cylindrical body,” annotated fig. 3; the hollow portion that surrounds the draw stud 14 and receives the draw stud 14 therein) with a ball-shaped portion (30) extending therefrom (paragraph 0034, lines 5-9) that is removably connectable to another cylindrical body (22) that is threadingly engaged (via threads 34) with piston (24) of a knockout punch (18). In other words, Kehoe identifies one portion of the connector as “a first cylindrical portion 22,” and the other portion of the connector is formed by a cylindrical body with a ball-shaped portion (30) that connects to the draw stud (Kehoe, annotated fig. 3).
    PNG
    media_image2.png
    409
    761
    media_image2.png
    Greyscale
	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin with the teaching of Kehoe such that the ball-shaped portion (30) of Kehoe is threaded onto the threaded portion (128) of Nordlin in order to reduce the amount of work “required to repeatedly assemble and disassemble the punch assembly (e.g., to punch multiple holes in rapid succession)” (Kehoe, paragraph 8-10), wherein the ability to quickly disconnect the knockout punch power tool from the draw stud allows the user to more easily transition from one hole to another because the user can align the draw stud portion of the punch tool assembly itself instead of maneuvering the larger knockout punch power tool as one cumbersome unit. 
	Regarding Claim 7, the modified punch tool assembly of Nordlin substantially disclosed above includes in a second portion of the connector (Kehoe, 22) includes an axial opening on an end of the cylindrical body, and a recess (Kehoe, 42) extending transversely through the cylindrical body to the axial opening (Kehoe, fig. 3). Kehoe states, “[t]he first portion 22 also includes a body 38 defining a recess 42 therein. The recess 42 is substantially spherical in shape and is open both radially and axially” (paragraph 0035, lines 4-7).
	Regarding Claim 8, the modified punch tool assembly of Nordlin substantially disclosed above includes the ball-shaped portion (Kehoe, 30) is insertable through the recess (Kehoe, paragraph 0035, lines 7-9) and into the axial opening of the connector (Kehoe, annotated fig. 3), wherein the axial opening is sized to inhibit the ball-shaped portion from being removed axially from the connector (Kehoe, paragraph 0035, lines 7-10).
	Regarding Claim 9, the modified punch tool assembly of Nordlin substantially disclosed above includes a width of the recess is greater than a width of the ball-shaped portion (the width of the recess is large enough to receive the ball-shaped portion of the ball pull; Kehoe, paragraph 0035, lines 7-9), and wherein a width of the axial opening is less than the width of the ball-shaped portion (the ball-shaped portion cannot be pulled through the axial opening because the ball-shaped portion is larger than the axial opening; Kehoe, paragraph 0035, lines 9-13).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over either Nordlin (US Publication 2010/0180744), Campbell (US Patent 5,749,691) and Kehoe (US Publication 2013/0047813) or Nordlin (US Publication 2010/0180744), Snook (US Patent 3,147,662) and Kehoe (US Publication 2013/0047813), and further in view of Rhinevault (US Patent 2,190,585).
	Regarding Claim 10, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the connector further includes a detent for contacting a depression in the ball-shaped portion.	However, Rhinevault teaches it is known in the art of ball-shaped connections to provide a recess (8) a detent (spring 10 and ball 11) for contacting a depression (12) in a ball-shaped portion (7).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin substantially disclosed above with the teaching of Rhinevault such that the connector includes a detent for contacting a depression in the ball-shaped portion in order to provide tactile feedback to the user when the detent clicks into the depression indicating the ball-shaped portion is positively received within the recess of the connector. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over either Nordlin (US Publication 2010/0180744), Campbell (US Patent 5,749,691) and Kehoe (US Publication 2013/0047813) or Nordlin (US Publication 2010/0180744), Snook (US Patent 3,147,662) and Kehoe (US Publication 2013/0047813), and further in view of Myrhum et al (US Publication 2012/0255184), herein referred to as Myrhum. 	
	Regarding Claim 11, the modified punch tool assembly of Nordlin substantially disclosed above fails to disclose the connector further includes at least one magnet provided on the cylindrical body. 
	However, Myrhum teaches it is known in the art of pull tool assemblies to provide a plurality of coupling elements or magnets (620) embedded within and positioned over a contact surface (624) of the end cap (596), wherein during operation, the magnets (620) are configured to attract one of the die or punch against the contact surface (paragraph 0026).	It would have been obvious to one having an ordinary skill in the art at the time of the filing of the invention to modify the punch tool assembly of Nordlin substantially disclosed above with the teaching of Myrhum to allow the user to maintain the position of the die on the draw stud when transitioning to a new punching position relative to the workpiece, thereby preventing the die from inadvertently sliding off the draw stud.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 	On page 6, lines 13-15 of the Remarks, the Applicant argues, “Campbell does not disclose (a) at least one spring biasing the nut segments towards each other and (b) a button means for pushing and moving the nut segments away from each other. Indeed the Campbell structure teaches an arrangement that is opposite of the claimed structure [because] the Campbell structure teaches springs 24 to urge the nuts segments 22 away from each other. Campbell, col. 4, lns. (‘the springs 23 can urge the [nut] segments 22 outwardly and apart’).”	The Examiner respectfully disagrees. There are multiple sets of springs (i.e., 20, 24, 28) in the quick-release nut of Campbell each configured to apply biasing forces against specific structures to facilitate the quick-release function thereof. The Applicant’s argument is directed toward one aspect of the Campbell reference and does not consider the teaching of the reference as a whole. 	The springs 24 noted by the Applicant do apply a biasing force to the nut segments 22 in order to “bias said segments 22 into outermost inoperative positions disengage[d] from the bolt 2” (Campbell, col. 3, lines 34-35). However, the springs 24 are only able to do so when the user applies “radially inward movement [to] the buttons 26 against the bias of the springs 28, [wherein] the tapering surfaces 30 thereon engage the rim of the ring member 16 and move said ring member downwardly within the body member 6 against the bias of the springs 20” (Campbell, col. 3, lines 63-67). As explained in col. 4, lines 1-7, the downward movement of ring member 16 increases the space between surfaces 10, 18 which allows the springs 24 to urge the nut segments 22 outwardly into the respective void between surfaces 10, 18. The outward movement of the nut segments 22 disengages the threads of the nut segments 22 from the threaded bolt 2.	Conversely, when the user releases the pressure applied to buttons 26, springs 20 urge ring member 16 back into its uppermost position and the nut segments 22 back into their innermost position in which the threads of the nut segments 22 engage with the threaded bolt 2, “thereby locking the [quick-release] nut 4 to the bolt 2” (col. 4, lines 11-12). Campbell specifically states in col. 4, lines 8-9 that springs 20 are stronger than springs 24 and 28 [emphasis added]. Thus, without additional external forces applied to the quick-release nut, i.e., the radially inward pressure applied to buttons 26 by user, springs 20 bias the nut segments 22 radially inward towards each other to engage the bolt due to the upward biasing force thereof pressing the ring member 16 toward tapered surface 10 which reduces the space between surfaces 10, 18. Due to the angled relationship of surfaces 10, 18 and the corresponding angled surfaces provided on the nut segments 22, the nut segments are driven inward by the biasing force of springs 20.  	On page 7, lines 1-2 of the Remarks, the Applicant argues, “Campbell does not teach a button means for pushing and moving the nut segments away from each other.” 	The Examiner respectfully disagrees. Campbell teaches that when the user pushes the buttons 26 radially inward, the inward motion of the buttons causes the nut segments 22 move away from each other due to the interaction of the various spring and cam elements provided therein, as shown in, e.g., fig. 1a, and explained above in the Examiner’s response to the preceding argument. Moreover, as currently written, there is nothing in the claim that requires the button means to directly contact the nut segments. However, the radial inward movement of the buttons 26 pushes on ring member 16, which in turn allows springs 24 to bias or push the nut segments away from each other. 	On page 7, lines 7-10 of the Remarks, the Applicant argues, “Campbell discloses buttons 26 which can be pressed, causing ring member 16 to move downwardly. According to Campbell, ‘As the ring member 16 moves downwardly ... the springs 24 can urge the [nut] segments 22 outwardly and apart.’ Campbell, col. 4, Ins. 1-4. In other words, buttons 26 do not push the nut segments to move them away from each other.”
	The Examiner respectfully disagrees. The claim does not require the button means to directly push the nut segments to impart the claimed movement away from each other. Therefore, when the user pushes radially inward on the button means taught by Campbell, the interaction of the various cam and spring elements in the quick-release nut taught by Campbell causes the nut segments to be pushed and moved outwardly away from the draw stud. 
	On page 7, lines 11-16 of the Remarks, the Applicant argues, “[c]laim 1 however calls for ‘a button means for pushing and moving the nut segments away from each other.’ As described in para. 00018, ‘Buttons 172 may have ramps 172R that contact ramps 171R of nut segments 171. Persons skilled in the art shall recognize that, if buttons 172 are pressed (and moved) towards each other, ramps 172R will contact ramps 171R and force nut segments 171 to move apart from each other.’ In other words, the disclosed button means to push the nut segments and move them away from each other.” 	The Examiner respectfully disagrees. First, the language cited from paragraph 0018 of the Applicant’s disclosure is not commensurate with the scope of claim. Second, the recitation of “a button means” can be interpreted in such a way that the limitation does not invoke 112(f) because the word “button” modifies the recitation of “means for pushing and moving the nut segments away from each other” suggesting sufficient structure or material for performing the claimed function. In other words, the word “button” is a structure in and of itself that can be actuated to move another object. Moreover, even if “a button means for …” were interpreted as invoking 35 U.S.C 112(f), according to MPEP 2181, “the broadest reasonable interpretation of a claim limitation that invokes 35 U.S.C 112(f) is the structure, material or act described in the specification as performing the entire claimed function and equivalents to the disclosed structure, material or act.” Therefore, the button means of Campbell is configured to push and move the nut segments away from each other to disengage the quick-release nut from the draw stud due to the interaction of the various cam surfaces and spring elements taught by Campbell and provided therein. 
	On page 7, lines 17-19 of the Remarks, the Applicant argues, “[s]uch arrangement is advantageous over the Campbell design as it requires less parts and complexity. Therefore, the Nordlin/Campbell combination cannot render unpatentable independent Claim 1 and its dependent claims.” 	This argument is not persuasive because the claim does not require a specific number of parts or for the design to be relatively less complex. Rather, the claim broadly requires button means that push and move the nut segments away from each other and so long as the reference utilized performs this function, Campbell can be interpreted as teaching structures for performing said function.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        October 11, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/12/2022